The verdict is amply supported by the evidence; and no error of law appearing, the judgment denying a new trial must be
Affirmed. All the Justices concur.
                       No. 14449. MARCH 11, 1943.
Eugene Pittman was convicted, without recommendation, of murder. He excepted to the overruling of his motion for a new trial, containing only the general grounds. *Page 599
The State's evidence shows, that on April 27, 1942, the defendant killed Myrtis Goggins by shooting him with a shotgun on an alley in the City of Cedartown; that the deceased was unarmed at the time, and was unaware that the defendant was approaching him from behind until the defendant called him; that when the defendant called him, the deceased turned and was instantly shot in the breast, and fell and died there on the alley from the effect of the gunshot wound inflicted by the defendant; that on the day before the homicide the defendant told the State's witness Sam New that he had something on his mind, and that he was going to kill somebody; and that Goggins was employed by a railroad company and had been so employed for several years. Several witnesses who had worked with the deceased testified that they had known his general reputation for many years, and that it was good. A short time before the killing the deceased was standing on a street corner in the presence of three other named men, when the defendant walked up and told the deceased that J. L. Jackson said for the deceased to go to Jackson's house. The deceased said that he would go; but when he failed to leave immediately, the defendant asked him if he was going, and he said yes, and then left, going up the main street. The defendant left also, going in the opposite direction on the same street. There is an alley running from that street back to the defendant's home. This alley runs parallel with the street along which the deceased had to travel to reach Jackson's home. J. L. Jackson testified that he did not tell the defendant to convey the message to the deceased that he wanted deceased to come to his house. Walter Jackson entered the alley leading to the home of J. L. Jackson, right behind the deceased, and the defendant passed Jackson without speaking, following behind the deceased, and when he got within approximately twelve feet of the deceased he called to him, and as the deceased turned in response to the defendant's call the defendant shot him and hurriedly left. The defendant was arrested several days thereafter at Grady, Georgia, and stated to the officers that he had been to Cincinnati.
The defendant made a lengthy statement in which he admitted that he shot and killed Myrtis Goggins, and returned home and told his wife, who was in bed, what he had done; whereupon she said that she loved the deceased, and that the defendant might as well kill her also; and he thereupon shot and killed his wife. The *Page 600 
defendant named a number of occasions when he had seen his wife in the presence of the deceased. He said, that the deceased had been having illicit relations with defendant's wife for more than a year; that the colored people were talking about it; that his wife had been spending more money than she earned and more than he was able to give her, the defendant being employed at a service station; and that the deceased, who was employed by a railroad company and earning several hundred dollars a month, had plenty of money and had been spending it on defendant's wife. The defendant said that he had previously gone to the deceased and talked to him about his relations with the defendant's wife, and told him to quit it. He said that on the morning of the homicide something told him to go to his house, and he went there and found the deceased in bed with the defendant's wife; that he went into another room to get his gun, and had difficulty in finding shells or cartridges for the gun; that in the meantime the deceased got his clothes and ran out of the house; that he pursued the deceased for a number of blocks, finally overtaking him and calling to him, whereupon the deceased turned and asked the defendant not to harm him; and that he told the deceased it was too late, and shot him with a shotgun. The defendant introduced no witnesses, asserting in his statement that a number of colored people present in the court-room knew that he was telling the truth and could give testimony to the same effect, but that they were unwilling to do so.